MEMORANDUM ***
Yubai Ge, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its prior deci*339sion denying his motion to reopen based on ineffective assistance of counsel. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reconsider for abuse of discretion, and claims of due process violations due to ineffective assistance of counsel de novo. See Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We dismiss in part and deny in part the petition for review.
Ge’s pro se brief largely addresses the IJ’s underlying order denying his application for asylum, withholding of removal, and relief under the Convention Against Torture. We lack jurisdiction to review that determination, because Ge failed to file a timely petition for review of that decision with this court. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
Liberally construing Ge’s contentions as challenging the BIA’s denial of his motion to reconsider, the BIA acted within its discretion because Ge failed to demonstrate he has plausible grounds for relief, and the presumption of prejudice created by his former attorney’s failure to file a brief with the BIA is rebutted. See Amarjit Singh v. Ashcroft, 367 F.3d 1182, 1189-90 (9th Cir.2004) (to demonstrate plausible grounds for relief, “[petitioner] must show that the BIA could plausibly have determined that he was [eligible for relief] based on the record before it”).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.